DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 	Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Steve Phillips on 02/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
				EXAMINER’S AMENDMENTS
			    Amend claims 12, 14 and 16 as follow:
Claim 12: 
A server device associated with an online payment system, the server device comprising: 
a network interface; 
a memory to store instructions; and 

receive, from an electronic device, via the network interface, a request with a signed message including encrypted payment material, the request associated with the online payment system; 
validate a signature of the signed message via a signing public key of the electronic device; 
generate decryption material to decrypt the encrypted payment material, the decryption material generated using a shared secret determined based on an encryption private key of the electronic device and a key agreement public key of the online payment system, and a shared information structure based in part on the signing public key of the electronic device; 
decrypt the encrypted payment material, wherein successful validation of the signature and successful decryption of the encrypted payment material validates that the encrypted payment material and the signature of the signed message were both generated by a same electronic device, wherein the signing public key of the electronic device is configured to be used by the server to validate the message signature; and 
deny the request in response to determination that the encrypted payment material and the signature of the signed message were not both generated by the same electronic device.


The server device as in claim 12, wherein to generate the decryption material to decrypt the encrypted payment material includes to: 
identify a recipient key agreement private key based on a hash of a recipient key agreement public key included within the signed message; 
retrieve a sender key agreement public key; and 
generate keying material for decryption based on the shared secret and the  share information structure.

Claim 16:
The server device as in claim 14, wherein the  share information structure is additionally based on a fingerprint of the signing public key.

				ALLOWABLE SUBJECT MATTER
				        Claims 1-20 are allowed.
	This communication warrants No Examiner’s Reason for Allowance, applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s amendments and/or arguments submitted on 02/01/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHY ANH T VU/Primary Examiner, Art Unit 2438